Exhibit 10.2


Fourth Amendment
Dated as of September 8, 2017
to
Receivables Sale Agreement
Dated as of May 31, 2012
This Fourth Amendment (the “Amendment”), dated as of September 8, 2017, is
entered into among GMO Receivables Company (the “Seller”), KCP&L Greater
Missouri Operations Company (the “Initial Collection Agent”), Victory
Receivables Corporation (the “Purchaser”), and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, as agent for the Purchaser (the “Agent”).
Reference is hereby made to that certain Receivables Sale Agreement, dated as of
May 31, 2012 (the “Sale Agreement”), among the Seller, the Initial Collection
Agent, the Purchaser and the Agent. Terms used herein and not otherwise defined
herein which are defined in the Sale Agreement or the other Transaction
Documents (as defined in the Sale Agreement) shall have the same meaning herein
as defined therein.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Upon execution by the parties hereto in the space provided for
that purpose below, the Sale     Agreement shall be, and it hereby is, amended
as follows:
(a)    The defined term “Purchase Limit” appearing in Schedule I to the Sale
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:
“Purchase Limit” means $65,000,000; provided, however, for each Seasonal Period
the Purchase Limit shall equal $50,000,000.
(b)    Clause (d) of the defined term “Termination Date” appearing in Schedule I
of the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:
(d)    September 7, 2018.
(c)    Section 5.1(a)(viii) the Sale Agreement is hereby amended in its entirety
and as so amended shall read as follows:
(viii)    Receivables Agreed Upon Procedures Report. As soon as available and in
any event by the Termination Date, (i) a copy of an agreed upon procedures
report, prepared by Deloitte & Touche LLP (or another firm of
nationally-recognized independent registered public accounting firm that is
generally recognized as being among the “big four”), as at the end of the fiscal
year of Seller, stating the aggregate unpaid balance of the Receivables, the
Eligible




--------------------------------------------------------------------------------




Receivables Balance, the unpaid balance of the Delinquent Receivables and
Defaulted Receivables and confirming that, based upon its performance of the
agreed upon procedures, such accountants found nothing that would indicate that
the Periodic Report provided for the Settlement Period ended on or next
preceding the last day of such fiscal year of the Seller is not inaccurate or
incomplete; and (ii) a copy of an agreed upon procedures report, prepared by the
same nationally-recognized independent certified public accountants, or a
management report relating to the ability of Originator (if Collection Agent) to
perform or observe any term, covenant or condition relating to it hereunder as
Collection Agent. The scope of the above agreed upon procedures shall be as
described in Schedule 5.1(a)(viii);
(d)    Schedule 5.1(a)(viii) the Sale Agreement is hereby amended in its
entirety and as so amended shall read as set forth on Schedule 5.1(a)(viii)
attached hereto.
Section 2.    The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed. From and after
the date hereof, the Sale Agreement shall be amended and supplemented as herein
provided, and, except as so amended and supplemented, the Sale Agreement, each
of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the Agent
or the Purchaser under, nor constitute a waiver of any provision of, the Sale
Agreement.
Section 3.    This Amendment shall be effective as of the date first above
written upon satisfaction of the following conditions precedent:
(a)    The Agent shall have received counterparts of this Amendment duly
executed by the parties hereto.
(b)    The Agent shall have received executed counterparts to the Second Amended
and Restated Fee Letter and the renewal fee described therein.
(c)    No Events of Default shall have occurred and be continuing either before
or immediately after giving effect to this Amendment.
(d)    The representations and warranties contained in the Sale Agreement shall
be true and correct both as of the date hereof and immediately after giving
effect to this Amendment.
Section 4.    This Amendment may be executed in two or more counterparts, each
of which shall constitute an original but both or all of which, when taken
together, shall constitute but one


2

--------------------------------------------------------------------------------




instrument. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be deemed to be an original.
Section 5. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
Section 6.    This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York (including Section 5-1401-1 of
the General Obligations Law), but without regard to any other conflict of laws
provisions thereof.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




3

--------------------------------------------------------------------------------







In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH, as the Agent
 
 
 
 /s/ Eric Williams
 
By: Eric Williams
 
Title: Managing Director
 
 

 
VICTORY RECEIVABLES CORPORATION
 
 
 
 /s/ David V. DeAngelis
 
By: David V. DeAngelis
 
Title: Vice President
 
 

 
GMO RECEIVABLES COMPANY
 
 
 
/s/ James P. Gilligan
 
By: James P. Gilligan
 
Title: President
 
 

 
KCP&L GREATER MISSOURI OPERATIONS COMPANY
 
 
 
/s/ Lori A. Wright
 
By: Lori A. Wright
 
Title: Vice President - Corporate Planning,
 
Investor Relations and Treasurer























Signature Page to Fourth Amendment to Receivables Sale Agreement


4

--------------------------------------------------------------------------------





Schedule 5.1(a)(viii)
Agreed-Upon Procedures Report


As soon as available and in any event by the Termination Date, the Collection
Agent shall cause a firm of nationally-recognized independent certified public
accountants (who may also render other services to the Collection Agent or the
Seller) to furnish an agreed upon procedures report to Agent to the effect that
the independent certified public accountants have performed the agreed upon
procedures enumerated below and based on such agreed upon procedures have
disclosed any non-compliance. It is recognized that modifications or
clarifications to these procedures, or the descriptions of these procedures, may
be necessary or desirable as the independent certified public accountants
perform the work. In the event the accountants seek clarification or
interpretation of the procedures to be performed, such requests shall be
submitted in writing to the Agent, who shall have sole responsibility and
authority to provide clarifications or interpretations.
1. The Agent shall choose four monthly Periodic Reports as presented by the
Collection Agent during the related year. For each of the monthly Periodic
Reports thus chosen, the accountants shall perform the following:
(i)     Agree the month-end aggregate outstanding balance of Receivables as
reported in such Periodic Report to the applicable accounts receivable
sub-ledger.
(ii)     Agree the month-end outstanding balance of Receivables which did not
constitute Eligible Receivables (by category of ineligibility as set forth in
such Periodic Report) during such month as reported in such Periodic Report to
applicable accounts receivable sub-ledger.
(iii)     Agree the Collections for the related month as reported in such
Periodic Report to Collection Agent’s records.
(iv)     Agree the month-end outstanding balance of Delinquent Receivables as
reported in such Periodic Report to Collection Agent’s records.
(v)     Agree the month-end outstanding balance of Defaulted Receivables as
reported in such Periodic Report to Collection Agent’s records.
(vi)     Agree the month-end outstanding balance of the aggregate amount of
Section 1.5(b) payments owed by the Seller as reported in such Periodic Report
to Collection Agent’s records.
(vii) Agree the month-end Charge-offs as reported in such Periodic Report to
Collection Agent’s records.
(viii)     Agree the amount by which the outstanding balance of Receivables
related to any single Obligor exceeds the Concentration Limit or its Special
Limits reported in such Periodic Report to the applicable accounts receivable
sub-ledger.
(ix)     Recalculate the amount by which the outstanding balance of Receivables
related to any single Obligor agreed in (viii) above exceeds the Concentration
Limit or its Special Limit.
(x)     Recompute the mathematical calculations of the Eligible Receivable
Balance as set forth in such Periodic Report.




--------------------------------------------------------------------------------




2. The accountants shall judgmentally select twenty (20) Receivables from the
accounts receivable sub-ledger maintained by the Collection Agent and agree the
activity with respect to such Receivables in the Collection Agent’s records to
the information reported for such Receivables in each of the four Periodic
Reports selected.






